Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 4 August 2022 claims 1 and 3-9 are amended and claim 2 is canceled.  Claims 1 and 3-9 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 4 August 2022 the rejections under 35 USC 112 are obviated by amendment.  No rejections are made.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment has successfully obviated the outstanding issues.  Specifically the skilled artisan would understand from claim 1 what is or is not a “target material” as claimed.  The “target material” being defined in claim 1 allows the skilled artisan to determine the metes and bounds of the claim., including the step of supplying the target material.   Applicant has added structure consistent with the specification to the resin material supply step, removing any ambiguity.  Applicant further removed the word “step” from the claim in various places.  The skilled artisan would be able to achieve the structures and results now claimed.  
The prior art does not teach or fairly suggest applicant’s claimed method.  US 3751271 teaches a method of making a porous structure by slip casting using mandrels.  There is no resin disclosed, much less deposition of the resin in columnar arrangement.  US 7401403 teaches to print a mold on a substrate and fill with ceramic paste which is then sintered.  US 7401403 does not envision a resin deposition step by ejecting as a drop from a head.  US 7401403 generally teaches screen printing.  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence of obviousness.

Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734